DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Response to Amendment
The amendment filed 03/16/2021 has been entered.  Claims 1-2, 11-12, 21-22 and 30 have been amended; claims 5-7, 15-17 and 25-27 were canceled in a previous amendment; and new claims 31-39 have been added.  Claims 1-4, 8-14, 18-24 and 28-39 remain pending in the application.  The objection to the specification is withdrawn based on Applicant’s amendments to the specification.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-4, 8-14, 18-24 and 28-39 over the art of record have been considered, but are not persuasive.
	On page 14 of 16, Applicant asserts
“. . . none of the references teach or suggest "selecting a UE beam based at least in part on ... a difference between a minimum time offset threshold and the offset between the scheduling slot and the sequentially 

Examiner respectfully disagrees.  As set forth below, FIG. 4 and paragraphs [0116] – [0117] of Ye teach selecting a UE beam based at least in part on ... a difference between a minimum time offset threshold (FIG. 4 “Thres”) and the offset between the scheduling slot and the sequentially first slot of the first slot aggregation (FIG. 4 “Scheduling Offset of 1st slot”)..., wherein the at least one slot of the first slot aggregation for transmitting or receiving the at least one instance of the transport block does not overlap the sequentially first slot (FIG. 4 illustrates that in the case of 410 and 406, the UE can transmit/receive over the second slot/PDSCH using the indicated beam (i.e. beam indicated in the DCI) because the scheduling offset of the 1st slot is greater than the Thres.  In FIG. 4, the second slot/PDSCH does not overlap the sequentially first slot/PDSCH which reads on the claim language.   
	On page 14 of 16, Applicant also asserts that Ye fails to propose a solution that addresses the situation where a slot aggregation is not aligned with the beginning of a transmission.  However, Applicant’s claim 1 does not recite that a slot aggregation is not aligned with the beginning of a transmission.  Applicant’s claim 1 recites that a beam is selected based at least in part on a difference between a minimum time offset threshold and the offset between the scheduling slot and the sequentially first slot of the first slot aggregation and transmitting or receiving over at least one slot (for example, the second slot/PDSCH of Ye’s FIG. 4) of the first slot aggregation, wherein the at least one slot . . . does not overlap the sequentially first slot.  Applicant claim 1 does not recite any language regarding timing of a beginning of a transmission in relation to the first slot aggregation.  Assuming that Applicant’s claim 1 did recite what Applicant proposes, FIG. 4 of Ye teaches that the slot used to determine selection of the beam is the slot at the beginning of the slot aggregation because the “Scheduling Offset of 1st Slot” is shown as 
	Regarding the rejection of claims 8-10, 18-20 and 28-29 under 35 USC § 103 in view of Ye, Jeon and Wang, Applicant asserts, on page 15 of 16, that “Ye and Jeon do not disclose, teach or suggest at least the feature(s) of "receiving a semi-static slot configuration, wherein a portion of the first slot aggregation conflicts with the semi-static slot configuration" of claim 5 and "wherein the sequentially first slot of the at least one slot is a first slot of a second portion of the first slot aggregation that does not conflict with the semi-static slot configuration" of claim 7. Both these limitations have been incorporated into claim 1.”  Examiner points out that none of the limitations of former claim 5 and 7 have been incorporated into claims 8-10, 18-20, 28 or 29.  Further, Examiner notes that neither Ye nor Jeon were relied upon in a previous office action as teaching the limitations of former claims 5 and 7.
	On page 15 of 16, Applicant also asserts that Wang does not teach the limitations of claims 9 and 10.  Examiner notes this assertion is moot because Wang is no longer cited as teaching claims 9 and 10.

Claim Objections
Claims 1-33, 34-37 and 39 are objected to because:  in the “select/selecting” limitation of claims 1, 11, 21 and 30, “. . . the offset between the scheduling slot and the sequentially first slot of the first slot aggregation” should be changed to --. . . an offset between the scheduling slot and a sequentially first slot of the first slot aggregation--.
Claims 2-10, 12-20, 22-29 and 31-37 and 39 are objected to based on being dependent upon claims 1, 11, 21 and 30.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
	The claim limitations that use the word means are:  means for transmitting, means for receiving, and means for selecting recited in claim 21; means for selecting recited in claims 23 – 24; and means for receiving recited in claim 28.
	A review of Applicant’s specification reveals that the means for transmitting recited in claim 1 is implemented by a communications manager or transmitter.  (See FIGs. 8-10 and, paragraphs [0165], [0167], [0171], [0177]). The means for receiving recited in claims 1 and 28 is implemented by a communications manager or receiver (See FIGs. 8 -10 and paragraphs [0165], [0167], [0171], [0177], [0180] and [0183]).  The means for selecting recited in claims 23– 24 is interpreted as a communications manager (see FIG. 10 beam selecting component 1025, and paragraph [0177]).  
Paragraphs [0168] – [0169] disclose that the communications manager may be implemented by a general-purpose processor, a DSP, an application-specific integrated circuit (ASIC), a FPGA or other programmable logic device, discrete gate or transistor logic, input/output (I/O) component, a transceiver, and a network server.  Thus, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 33 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 33 recites “. . . the sequentially first slot of the at least one slot.”  There is insufficient antecedent basis for “the” sequentially first slot of the at least one slot.  Claim 31, upon which claim 33 depends does not recite a sequentially first slot.  Claim 30, upon which claim 33 depends, recites the sequentially first slot of a first slot aggregation.  Thus, it is unclear what slot the sequentially first slot of the at least one slot refers to.  For purposes of apply prior art, the sequentially first slot of the at least one slot is interpreted as a slot of a slot aggregation that does not conflict with the semi-static slot configuration.
		
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 21-24, 30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO 2019/099659 A1, hereinafter “Ye”), in view of Jeon et al. (US PG Pub 2019/0075589, hereinafter “Jeon”).
Regarding claim 1, Ye teaches a method for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), comprising: transmitting to a base station an indication of a UE capability associated with a beam change at the UE (¶ [0124] In certain configurations, parameter or variable Threshold-Sched-Offset may be determined by a reported WTRU capability; ¶ [0101] A Threshold-Sched-Offset may be a parameter associated with different timing delays experienced by a WTRU when performing . . . beam switching) {reported WTRU capability reads on transmitting to a base station an indication of a UE capability; the base station using reported capability to determine a Threshold-Sched-Offset reads on the capability being associated with a beam change at the UE}); receiving from the base station during a scheduling slot a control signal (FIG. 4 illustrating DCI received in illustrated slot) comprising a transmission configuration indicator (TCI) (¶ [0125] TCI field in DCI) and a grant for PDSCH over a first slot aggregation comprising a plurality of slots (¶ [0087] NR-PDSCH scheduling assignment DCI . . .  for NR-PDSCH reception at a WTRU); selecting a UE beam based at least in part on the UE capability (FIG. 4 indicating UE’s capability to receive PDSCH in 1st and 2nd slots due to the offset being greater than the UE’s time needed to beam switch/threshold 412; ¶ [0117]), the TCI (FIG. 4; ¶¶ [0084], [0125] scheduling of slots is partly based on TCI in DCI), and a difference between a minimum time offset threshold (FIG. 4 Thres; ¶¶ [0116] – [0117]) and the offset between the scheduling slot and the sequentially first slot of the first slot aggregation (FIG. 4 Scheduling Offset of 1st Slot;  ¶¶ [0116] – [0117] – FIG. 4 illustrates and the description discloses that when the difference between time needed for the UE to switch beams (i.e. Thresh in FIG. 4) is less than the offset between the scheduling slot and the sequentially first slot of the first slot aggregation (i.e. Scheduling Offset of 1st Slot), the UE can select the beam indicated in DCI by TCI (i.e. 412 in FIG. 4).  However, when “Thresh” is greater than “Scheduling Offset of 1st Slot”, the UE selects the default beam/does not use beam indicated by TCI for slots in which “Thresh” is greater than the offset (i.e. 404 and 408); and transmitting or receiving at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam (FIG. 4; ¶ [0117] In multi-slot PDSCH 410, an indicated beam may be utilized for each PDSCH when the scheduling offset of 1st slot . . .  greater than threshold 412.), wherein the at least one slot of the first slot aggregation for transmitting or receiving the at least one instance of the transport block (FIG. 4 numeral 408 – second PDSCH/slot depicted) does not overlap the sequentially first slot (FIG. 4 numeral 408 illustrates that the second PDSCH/slot depicted does not overlap the first PDSCH/slot depicted.  See portion of FIG. 4 annotated below).

    PNG
    media_image1.png
    80
    406
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    73
    394
    media_image2.png
    Greyscale
[AltContent: textbox (1st slot aggregation)][AltContent: connector][AltContent: connector][AltContent: textbox (Sequentially 1st slot)][AltContent: textbox (At least one slot of the 
1st slot aggregation)]
    PNG
    media_image3.png
    104
    388
    media_image3.png
    Greyscale
[AltContent: textbox (FIG. 4)]













Ye does not explicitly teach that the grant is for a transport block.
In analogous art, Jeon teaches that the grant is for a transport block (¶ [0221] One or more transport blocks (TBs) for a . . . dynamic grant transmission may be retransmitted within a bundle. Transmissions within a bundle may be used for . . . slot aggregation (e.g., in NR), or any other form of bundling. TBs may be transmitted one or more times (e.g., a quantity n number of times) within a bundle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control signal taught by Ye to include a grant for a transport block over a slot aggregation as taught by Jeon.  One would have been motivated to do so because by retransmitting one or more TBs within a bundle/slot aggregation, a wireless device may improve the likelihood that a base station receives the one or more TBs, thereby improving system throughput.  (Jeon ¶ [0221])
Regarding claim 2, the combination of Ye and Jeon, specifically Ye, teaches wherein the minimum time offset threshold is based at least in part on the indicated UE capability (¶ [0124] In certain configurations, parameter or variable Threshold-Sched-Offset may be determined by a reported WTRU capability; see also ¶ [0107]).	

Regarding claim 3, the combination of Ye and Jeon, specifically Ye, teaches wherein selecting the UE beam comprises selecting a receive beam indicated by the TCI if the minimum time offset threshold is less than the offset between the scheduling slot and the sequentially first slot (FIG. 4 multi-slot PDSCH 406; ¶ [0117] In multi-slot PDSCH 406, a WTRU . . . then may apply the indicated beam (i.e. indicated by the TCI) for all subsequent scheduled slots where the first symbol of the scheduled PDSCH is later than threshold value 408)

Regarding claim 4 the combination of Ye and Jeon, specifically Ye, teaches wherein: selecting the UE beam comprises selecting a default beam if the minimum time offset threshold is greater than the offset between the scheduling slot and the sequentially first slot (FIG. 4 multi-slot PDSCH 406; ¶ [0117] In multi-slot PDSCH 406, a WTRU may apply a default beam for PDSCH reception for the slot where the first symbol of the scheduled PDSCH is less than threshold value 408).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), comprising: a processor (FIG. 1B processor 118), memory in electronic communication with the processor (FIG. ; and instructions stored in the memory and executable by the processor (¶ [0220]) all taught by Ye).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), comprising: means for transmitting (FIG. 1B transceiver 120 and/or processor 118); means for receiving (FIG. 1B transceiver 120 and/or processor 118) all taught by Ye); and means for selecting (FIG. 1B processor 118) all taught by Ye).

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 3, including means for selecting (FIG. 1B processor 118) taught by Ye).

Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 4, including means for selecting (FIG. 1B processor 118) taught by Ye).

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a non-transitory computer-readable medium storing code (¶ [0220]) for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), the code comprising instructions executable by a processor (¶ [0220) taught by Ye).

Regarding claim 34, the combination of Ye and Jeon, specifically Ye, teaches wherein the first slot aggregation includes a pair of slots (¶ [0112] . . . a WTRU may be configured with a parameter aggregationFactorDL > 1. In this configuration, a WTRU may use the indicated beam for aggregationFactorDL consecutive slots.  From this teaching it is readily apparent to one of ordinary skill in the art that an aggregationFactor DL>1 could be equal to 2, and thus a pair of slots).

Claims 8-10, 18-20, 28-29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, and further in view of Salim et al. (GB2576205A, hereinafter “Salim”).
	Regarding claim 8, Ye teaches receiving the control signal comprises receiving . . . the control signal over a second slot . . .  occurring prior to the first slot aggregation (FIG. 4 illustrating DCI received in illustrated slot (i.e. second slot) occurring prior to the first slot aggregation that includes the PDSCHs shown).
	Ye does not teach that the second slot is a second slot aggregation and receiving a plurality of repetitions of the control signal over a second slot aggregation.
	In analogous art, Salim teaches a second slot aggregation (¶ [0023] DCI transmitted in consecutive time slots) and receiving a plurality of repetitions of the control signal over a second slot aggregation (¶ [0023] the first Downlink Control Information (DCI) message and the second Downlink Control Information (DCI) message (i.e. plurality of repetitions) message are transmitted in consecutive time slots).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye and Jeon to implement the teaching of Salim.  One would have been motivated to transmit repetitions of the DCI in a slot aggregation to the UE in a manner that improves detection of the DCI and frees resources, thereby improving spectral efficiency. (¶¶ [0043], [0045])

	Regarding claim 9, Ye does not teach wherein the scheduling slot comprises a slot carrying a last repetition of the plurality of repetitions of the control signal. 
	In analogous art, Salim teaches wherein the scheduling slot comprises a slot carrying a last repetition of the plurality of repetitions of the control signal (FIG. 10 C2; ¶ [00109] . . . At t3 the gNB reschedules data by sending again a DCI (C2) on PDCCH. C2 is not a repeat, in full, of C1. Instead, C2 has a shorter length than C1. The UE combines C1 and C2 and successfully decodes C2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Salim to implement the further teaching of Salim.  One would have been motivated to do so in order to transmit repetitions of the DCI in a slot aggregation to the UE in a manner 

	Regarding claim 10, Ye does not teach wherein the scheduling slot comprises a slot carrying a first repetition of the plurality of repetitions of the control signal. 
	In analogous art, Salim teaches wherein the scheduling slot comprises a slot carrying a first repetition of the plurality of repetitions of the control signal (FIG. 10 C1; ¶ [00109] . . . At t1 the gNB transmits a DCI on the PDCCH (shown as C1) ). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Salim to implement the further teaching of Salim.  One would have been motivated to do so in order to transmit repetitions of the DCI in a slot aggregation to the UE in a manner that improves detection of the DCI and frees resources, thereby improving spectral efficiency. (¶¶ [0043], [0045])

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 8, including means for receiving (FIG. 1B transceiver 120 and/or processor 118) taught by Ye).

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 9.

	Regarding claim 36, the combination of Ye, Jeon and Salim, at set forth in detail with respect to claim 8, teaches wherein the first slot aggregation and second slot aggregation are part of a plurality of slot aggregations (i.e. using a broadest reasonable interpretation of the claim, the first slot aggregation and second slot aggregation themselves are a part of a plurality (i.e. two) of slot aggregations).

Claims 31 – 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, and further in view of Chatterjee et al. (US PG Pub 2019/0149269 A1, hereinafter “Chatterjee”).
	Regarding claim 31, the combination of Ye and Jeon does do not teach receiving a semi-static slot configuration, wherein a portion of the first slot aggregation conflicts with the semi-static slot configuration.
	In analogous art, Chatterjee teaches receiving a semi-static slot configuration (¶ [0119] In some embodiments, for DCI granted multi-slot transmission (PDSCH/PUSCH/PUCCH) vs semi-static DL/UL assignment one or more of the following may be used {semi-static DL/UL assignment reads on receiving a semi-static slot configuration}), wherein a portion of the first slot aggregation conflicts with the semi-static slot configuration (¶ [0119] . . .  In some embodiments, for DCI granted multi-slot transmission (PD SCH/PUSCH/PUCCH) vs semi-static DL/UL assignment, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye and Jeon to select a beam taking into consideration conflicts between a DCI grant for transmissions and semi-static slot UL-DL configuration at taught by Chatterjee.  One would have been motivated to do so in order for a UE to refrain from using a particular slot when it receives conflicting information regarding whether it can transmit or receive information in the particular slot.  Doing so ensures that the UE does not have to retransmit information in a situation where transmitted information is lost because the network is not expecting to receive transmissions from the UE in the particular slot.  Thus, refraining from using a particular conflicting slot prevents negatively impacting throughput and promotes efficient use of system resources. (Chatterjee ¶ [0119])

	Regarding claim 32, Ye does not teach ignoring a portion of the first slot aggregation that conflicts with the semi- static slot configuration.
	In analogous art, Chatterjee teaches ignoring a portion of the first slot aggregation that conflicts with the semi- static slot configuration (¶ [0119] . . . if semi-static DL/UL assignment configuration of a slot has direction confliction with scheduled PDSCH/PUSCH/PUCCH assigned symbols {i.e. a portion of the first slot 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Chatterjee to implement the further teaching of Chatterjee.  One would have been motivated to do so in order for a UE to refrain from using a particular slot when it receives conflicting information regarding whether it can transmit or receive information in the particular slot.  Doing so ensures that the UE does not have to retransmit information in a situation where transmitted information is lost because the network is not expecting to receive transmissions from the UE in the particular slot.  Thus, refraining from using a particular conflicting slot prevents negatively impacting throughput and promotes efficient use of system resources. (Chatterjee ¶ [0119])

Regarding claim 33, the combination of Ye and Jeon does not teach wherein the sequentially first slot of the at least one slot is a first slot of a second portion of the first slot aggregation that does not conflict with the semi-static slot configuration.
In analogous art, Chatterjee teaches wherein the sequentially first slot of the at least one slot is a first slot of a second portion of the first slot aggregation that does not conflict with the semi-static slot configuration (¶ [0119] . . . In some embodiments, for DCI granted multi-slot transmission (PD SCH/PUSCH/PUCCH) vs semi-static DL/UL assignment, one or more of the following may be used: if semi-static DL/UL assignment configuration of a slot has no direction confliction with scheduled PDSCH/PUSCH/PUCCH assigned symbols, the PDSCH/PUSCH/PUCCH in that slot can be transmitted; if semi-static DL/UL assignment configuration of a slot has direction confliction with scheduled PDSCH/PUSCH/PUCCH assigned symbols, the  a different slot in the slot aggregation (i.e. first slot of a second portion of the fist slot aggregation that does not conflict with the semi-static slot configuration)}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Chatterjee to implement the further teaching of Chatterjee.  One would have been motivated to do so in order for a UE to refrain from using a particular slot when it receives conflicting information regarding whether it can transmit or receive information in the particular slot, and choose a different slot for transmission/reception.  Doing so ensures that information does not have to be retransmitted in a situation where information is lost because the network and UE are not in sync regarding transmissions in the particular slot.  Thus, the UE refraining from using a conflicting slot prevents a negative impact to throughput and promotes efficient use of system resources. (Chatterjee ¶ [0119])

	Regarding claim 38, Ye teaches a method for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), comprising: transmitting to a base station an indication of a UE capability associated with a beam change at the UE (¶ [0124] In certain configurations, parameter or variable Threshold-Sched-Offset may be determined by a reported WTRU capability; ¶ [0101] A Threshold-Sched-Offset may be a parameter associated with different timing delays experienced by a WTRU when performing . . . beam switching) {reported WTRU capability reads on transmitting to a base station an indication of a UE capability; the base station using reported capability to determine a Threshold-Sched-Offset reads on the capability being receiving from the base station during a scheduling slot a control signal (FIG. 4 illustrating DCI received in illustrated slot) comprising a transmission configuration indicator (TCI) (¶ [0125] TCI field in DCI) and a grant for transmission . . .  over a sequentially second slot in a first slot aggregation of a pair of slots, the first slot aggregation including a sequentially first slot and the sequentially second slot, (FIG. 4 multi-slot PDSCH 410 including a sequentially first slot/PDSCH and a sequentially second slot/PDSCH; ¶¶ [0116] – [0117] discloses multi-slot PDSCH 410 scheduled with slot aggregation of the first slot/PDSCH and the second slot/PDSCH shown in FIG. 4.  {multi slot PDSCH scheduled via DCI with slot aggregation reads on grant for transmission over a sequentially second slot in a first slot aggregation . . . including the sequentially first and second slots.  The grant is for transmission over both slots/PDSCH, thus the grant is for transmission over a sequentially second slot); and selecting a transmission beam based at least in part on the UE capability (FIG. 4 indicating UE’s selection of indicated beam or default beam based on a comparison of the scheduling offset and Thres (the time/number of slots the UE needs to switch to the beam indicated in the DCI; ¶ [0117]), the TCI (FIG. 4; ¶¶ [0084], [0125] scheduling of slots is partly based on TCI in DCI), an offset between the scheduling slot and the sequentially second slot (FIG. 4 scheduling offset of 2nd Slot; ; ¶¶ [0116] – [0117]); transmitting or receiving at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam (FIG. 4; ¶ [0117] In multi-slot PDSCH 410, an indicated beam may be utilized for each PDSCH when the scheduling offset of 1st slot . . .  greater than threshold 412.)
	Ye does not explicitly teach that the grant is for transport block and does not teach receiving a semi-static slot configuration; wherein the sequentially second slot conflicts with the semi-static slot configuration.
 a transport block (¶ [0221] One or more transport blocks (TBs) for a . . . dynamic grant transmission may be retransmitted within a bundle. Transmissions within a bundle may be used for . . . slot aggregation (e.g., in NR), or any other form of bundling. TBs may be transmitted one or more times (e.g., a quantity n number of times) within a bundle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control signal taught by Ye to include a grant for a transport block over a slot aggregation as taught by Jeon.  One would have been motivated to do so because by retransmitting one or more TBs within a bundle/slot aggregation, a wireless device may improve the likelihood that a base station receives the one or more TBs, thereby improving system throughput.  (Jeon ¶ [0221])
	The combination of Ye and Jeon does not teach receiving a semi-static slot configuration; wherein the sequentially second slot conflicts with the semi-static slot configuration.
	In analogous art, Chatterjee teaches receiving a semi-static slot configuration (¶ [0119] In some embodiments, for DCI granted multi-slot transmission (PDSCH/PUSCH/PUCCH) vs semi-static DL/UL assignment one or more of the following may be used {semi-static DL/UL assignment reads on receiving a semi-static slot configuration}); wherein the sequentially second slot conflicts with the semi-static slot configuration (¶ [0119] . . .  In some embodiments, for DCI granted multi-slot transmission (PD SCH/PUSCH/PUCCH) vs semi-static DL/UL assignment, one or more of the following may be used:  if semi-static DL/UL assignment configuration of a slot  has direction confliction with scheduled PDSCH/PUSCH/PUCCH assigned symbols {reads on sequentially second slot conflicts with the semi-static slot configuration}, the PDSCH/PUSCH/PUCCH transmission in that slot is cancelled. {interpreted as when DCI granted multi-slot transmission conflicts with the semi-persistent scheduling DL/UL 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye and Jeon to select a beam taking into consideration conflicts between a DCI grant for transmissions and semi-static slot UL-DL configuration at taught by Chatterjee.  One would have been motivated to do so in order for a UE to refrain from using a particular slot when it receives conflicting information regarding whether it can transmit or receive information in the particular slot.  Doing so ensures that the UE does not have to retransmit information in a situation where transmitted information is lost because the network is not expecting to receive transmissions from the UE in the particular slot.  Thus, refraining from using a particular conflicting slot prevents negatively impacting throughput and promotes efficient use of system resources. (Chatterjee ¶ [0119])

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, in view of Papasakellariou (US PG Pub 2018/0167932 A1, hereinafter “Papasakellariou”), and further in view of LI et al. (US PG Pub 2021/0037523 A1, hereinafter “LI”).
	Regarding claim 35, the combination of Ye and Jeon does not teach wherein the UE is configured to transmit or receive on the pair of slots using a same MCS and a same resource element allocation.
	In analogous art, Papasakellariou teaches wherein the UE is configured to transmit or receive on the pair of slots using a same MCS (¶ [0219] . . . When an UL DCI format scheduling a PUSCH transmission in multiple slots {i.e. pair of slots} indicates a same MCS for data transmission in each of the multiple slots).

	The combination of Ye, Jeon and Papasakellariou does not explicitly teach wherein the UE is configured to transmit or receive on the pair of slots using a same resource element allocation.
	In analogous art, LI teaches wherein the UE is configured to transmit or receive on the pair of slots using a same resource element allocation (¶ [0044] User Equipment (UE) repeatedly transmits a Transmission Block (TB) at a same time domain symbol position and frequency domain Resource Block (RB) position (i.e. same resource element allocation) in multiple time slots).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Papasakellariou to configure the UE to transmit or receive on the pair of slots using a same resource element allocation as taught by LI.  One would have been motivated to do so in order to ensure coverage for the UE, thereby increasing the reliability of the UE’s transmissions, which increases UE throughput.  (LI ¶ [0044])

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, in view of Salim, and further in view of Gao et al. (US PG Pub 2021/0143957, hereinafter “Gao”).
Regarding claim 37, the combination of Ye, Jeon and Salim does not explicitly teach wherein each of the plurality of slot aggregations comprises a pair of slots, and each slot aggregation is adjacent to two other slot aggregations.
	In analogous art, Gao teaches wherein each of the plurality of slot aggregations comprises a pair of slots, and each slot aggregation is adjacent to two other slot aggregations (FIG. 3 illustrating three slot aggregations/multi-slot PDSCHs, each are adjacent to two other slot aggregations; ¶¶ [0046]; [0150] discloses that a multi-slot PDSCH includes two {i.e. pair) slots.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Salim to implement the teaching of Gao.  One would have been motivated to do so in order to process collisions occurring among channel characteristic hypotheses under multiple beams sending or receiving simultaneously, thereby improving system design flexibility, avoiding too many restrictions on scheduling of the base station end, and improving resource utilization efficiency of beams at a transceiver end. (Gao ¶ [0172])

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over of Ye, in view of Jeon, in view of Salim, in view of Papasakellariou, and further in view of LI. 
	Regarding claim 39, the combination of Ye, Jeon and Salim does not teach wherein the UE is configured to transmit or receive on the pair of slots using a same MCS and a same resource element allocation.
	In analogous art, Papasakellariou teaches wherein the UE is configured to transmit or receive on the pair of slots using a same MCS (¶ [0219] . . . When an UL DCI format scheduling a PUSCH transmission in multiple slots {i.e. pair of slots} indicates a same MCS for data transmission in each of the multiple slots).

	The combination of Ye, Jeon, Salim and Pappas does not explicitly teach wherein the UE is configured to transmit or receive on the pair of slots using a same resource element allocation.
	In analogous art, LI teaches wherein the UE is configured to transmit or receive on the pair of slots using a same resource element allocation (¶ [0044] User Equipment (UE) repeatedly transmits a Transmission Block (TB) at a same time domain symbol position and frequency domain Resource Block (RB) position (i.e. same resource element allocation) in multiple time slots).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon, Salim and Papasakellariou to configure the UE to transmit or receive on the pair of slots using a same resource element allocation as taught by LI.  One would have been motivated to do so in order to ensure coverage for the UE, thereby increasing the reliability of the UE’s transmissions, which increases UE throughput.  (LI ¶ [0044])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2021/0185702 A1 (Kim et al.) – discloses a method and apparatus for transmitting and receiving data channel and control channels in a wireless communication system;
US PG Pub 2020/0235891 A1 (Lei et al.) – discloses HARQ process aggregation of multiple scheduled slots;
US PG Pub 2020/0022175 A1 (Xiong et al.) – discloses scheduling and hybrid automatic repeat request operation for carrier aggregation with mixed numerologies; and 
US PG Pub 2018/0317207 A1 (Liao et al.) – discloses a method of efficient downlink control information transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/L.W.P./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413